t c summary opinion united_states tax_court laverne renee hudson petitioner v commissioner of internal revenue respondent docket no 20015-15s filed date laverne renee hudson pro_se trevor b maddison for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner applied to the internal_revenue_service irs for relief from joint_and_several_liability commonly called innocent spouse relief after receiving no response from the irs and waiting the requisite period of time petitioner filed a petition with the court the sole issue for decision by the court is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for we hold that she is unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure usually the court’s jurisdiction in an innocent spouse case is founded on a notice of final_determination denying a requesting spouse’s application_for relief sec_6015 even though petitioner did not receive such a notice the court has jurisdiction under sec_6015 because petitioner filed her petition more than six months after applying to the irs for sec_6015 relief background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of maryland at the time that the petition was filed with the court in date petitioner married anthony w hudson the couple has three children who were born in and petitioner and mr hudson remain legally married but they are essentially estranged petitioner has remained in the marriage because she regards the vow of marriage as sacrosanct and does not believe in divorce petitioner has not enjoyed the benefits of a lavish lifestyle at any time during her marriage in date petitioner and mr hudson acquired a single-family residence on belair drive in bowie maryland belair drive property petitioner and mr hudson purchased the belair drive property jointly and they resided there until in mr hudson purchased a single-family residence on alyssa court in brandywine maryland alyssa court property mr hudson is the sole owner of the alyssa court property petitioner and mr hudson resided at the alyssa court property from through petitioner and mr hudson continued to own the belair drive property which they rented to petitioner’s parents from through petitioner and mr hudson subsequently moved back to the belair drive property in when petitioner’s parents moved to a senior living facility on date petitioner and mr hudson filed a joint federal_income_tax return for much of the liability reported on the return went unpaid the unpaid portion was largely attributable to an early withdrawal by mr hudson in from his retirement account that he used to finance his purchase of the alyssa court property petitioner holds a bachelor of arts degree in justice although she spent most of her married life as a homemaker in date she began work as a criminal assistant in the office of the clerk of the circuit_court for prince george’s county maryland a position that paid a modest salary in date petitioner resigned her position because of increased stress related to work and home life since then she has been unemployed although she has recently begun to actively seek new employment in mr hudson filed for liquidating bankruptcy under chapter of the bankruptcy act in he was granted a discharge by the bankruptcy court that included the unpaid federal tax_liability for notwithstanding his bankruptcy proceeding mr hudson continues to own the alyssa court property in date petitioner filed form_8857 request for innocent spouse relief seeking relief from joint_and_several_liability for the unpaid liability reported on the federal_income_tax return that she and mr hudson had filed on the form_8857 petitioner reported monthly income of dollar_figure and monthly expenses of dollar_figure petitioner’s monthly income consisted in part of gifts from family members but mostly from rental income attributable to the belair drive property later in petitioner’s vehicle was repossessed in date petitioner was notified by the motor_vehicle administration of the state of maryland that her driver’s license would not be renewed if unpaid state taxes were not fully paid a letter from the comptroller of maryland indicates that the taxes relate to individual income_tax for in date petitioner entered into a consumer debt settlement program on the basis of financial hardship in order to obtain help consolidating and managing her nontax debts for the fiscal_year ending date the assessed value of the alyssa court property for real_estate tax purposes is dollar_figure petitioner is currently unemployed and struggles to pay her reasonable living_expenses her parents her sister and her friends also provide some financial support discussion in general a spouse who files a joint federal_income_tax return is jointly and severally liable for the entire tax_liability sec_6013 however a spouse seeking relief from joint_and_several_liability ie so-called innocent spouse relief must follow procedures set forth in sec_6015 if the liability involves the nonpayment of tax reported on a joint_return the only relief that is available is that prescribed under sec_6015 see 121_tc_73 see also 120_tc_62 in that regard sec_6015 authorizes the commissioner to grant equitable relief from joint_and_several_liability if taking into account all of the facts and circumstances it is inequitable to hold a taxpayer liable for the unpaid tax in deciding whether petitioner is entitled to sec_6015 relief the court applies a de novo scope and standard of review see 132_tc_203 the spouse requesting relief generally bears the burden of proving that she is entitled to relief see id citing rule a the commissioner has published guidance setting forth criteria to be considered in determining whether a requesting spouse is entitled to relief under sec_6015 see revproc_2013_34 sec_4 2013_43_irb_397 in deciding a case the court considers these factors as well as any other_relevant_factors although the court consults these guidelines see 120_tc_137 the court is not bound by them in that our decision ultimately turns on an evaluation of all of the facts and circumstances see 136_tc_432 porter v commissioner t c pincite hudgins v commissioner tcmemo_2012_ under the commissioner’s published guidance the requesting spouse must first satisfy certain threshold conditions set forth in revproc_2013_34 sec_4 i r b pincite respondent does not address those conditions let alone dispute that they are satisfied as a result the court proceeds as if they are either spouse may be entitled to relief under sec_6015 this summary opinion uses the pronoun she because mrs hudson is the petitioner the evidentiary record also supports this approach when the threshold conditions have been satisfied the commissioner will ordinarily grant relief with respect to an underpayment_of_tax if the requesting spouse satisfies each of the so-called streamlined requirements set forth in revproc_2013_34 sec_4 i r b pincite petitioner does not qualify for streamlined relief because she remains married to mr hudson see id sec_4 a where a requesting spouse meets the threshold conditions but fails to qualify for a streamlined determination she may still be eligible for equitable relief if taking into account all of the facts and circumstances it would be inequitable to hold her liable for the unpaid tax see id sec_4 the guidelines list the following nonexclusive factors that the commissioner takes into account in determining whether to grant equitable relief marital status economic hardship knowledge or reason to know that the tax_liability would or could not be paid legal_obligation significant benefit from the unpaid income_tax_liability compliance with income_tax laws and mental or physical health at the time of filing id sec_4 we shall not analyze individually all seven of the factors enumerated in revproc_2013_34 sec_4 as several of them are neutral and some are of little importance instead we shall focus on what we regard as the two most important factors that inform our decision ie economic hardship and significant benefit or more precisely lack of significant benefit from the unpaid liability see hudgins v commissioner tcmemo_2012_260 at in sec_6015 cases we do not simply count factors cullen v commissioner tcmemo_2004_176 wl at s ome factors are more important than others and may dictate the ultimate result economic hardship revproc_2013_34 sec_4 b i r b pincite states that an economic hardship exists if satisfaction of the tax_liability in whole or in part will cause the requesting spouse to be unable to pay reasonable basic living_expenses a determination whether a requesting spouse will suffer economic hardship is based on rules similar to those in sec_301_6343-1 proced admin regs the facts and circumstances considered in this inquiry include the requesting spouse’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation and current tax_payments any extraordinary circumstances such as special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship id in addition the irs considers the requesting spouse’s current income including how the requesting spouse’s income compares to federal poverty guidelines and assets in comparison with his or her expenses revproc_2013_34 sec_4 b although we are not required to accept a taxpayer’s testimony uncritically see ishizaki v commissioner tcmemo_2001_318 neither are we required to reject a taxpayer’s testimony if we find it credible see eg washington v commissioner t c pincite we accept petitioner’s testimony as we found her to be thoroughly honest forthright and credible and her testimony to be compelling on form_8857 petitioner reported that her monthly income was dollar_figure and that her monthly expenses were dollar_figure most of the monthly income that she listed on form_8857 was rental income from the belair drive property however at some point in after she had submitted the form petitioner no longer received rental income from that property because the prior tenants her parents had moved into a senior living facility during that year and ceased paying rent shortly thereafter petitioner and mr hudson moved back into the belair drive property where she currently resides insofar as the alyssa court property is concerned the record is unclear whether it is income producing regardless however petitioner has no ownership_interest in that property as it is owned solely by mr hudson petitioner no longer owns a car since hers was repossessed in additionally petitioner is precluded from renewing her driver’s license until her maryland state income taxes are paid petitioner also has incurred nontax debt and recently entered into a consumer debt program on the basis of financial hardship in order to obtain help consolidating and managing nontax debts all of these matters negatively affect her employment prospects petitioner is currently unemployed and receives some financial support from her parents her sister and her friends she struggles to pay her reasonable living_expenses in sum we find that requiring petitioner to pay the outstanding federal_income_tax liability for would result in financial hardship to her lack of significant benefit from the unpaid liability revproc_2013_34 sec_4 e i r b pincite states that generally a significant benefit is any benefit in excess of normal support such as the benefits of a lavish lifestyle in which instance this factor will weigh against relief on the other hand i f only the nonrequesting spouse significantly benefitted from the unpaid tax and the requesting spouse had little or no benefit or the nonrequesting spouse enjoyed the benefit to the requesting spouse’s detriment this factor will weigh in favor of relief id petitioner has not enjoyed the benefits of a lavish lifestyle indeed her lifestyle particularly in recent years has been quite the contrary further the unpaid portion of the tax that was reported on the joint federal_income_tax return that petitioner and mr hudson filed for was largely attributable to the early withdrawal made by mr hudson from his retirement account that he used to finance his purchase of the alyssa court property mr hudson titled that property in his sole name and petitioner has never had an ownership_interest in it in sum we find that mr hudson significantly benefited from the unpaid federal_income_tax for and that petitioner did not we further find that if relief were not available to petitioner under sec_6015 then mr hudson would benefit from that unpaid tax to petitioner’s detriment because his liability for the unpaid tax for was discharged in bankruptcy see revproc_2013_ sec_4 e as previously mentioned notwithstanding his bankruptcy proceeding mr hudson continues to own the alyssa court property the current assessed value of which is dollar_figure conclusion in view of the foregoing and on the basis of our review of all of the facts and circumstances we hold that it would be inequitable to hold petitioner liable for the unpaid federal_income_tax for accordingly she is entitled to relief from joint_and_several_liability under sec_6015 for that year to reflect the foregoing decision will be entered for petitioner
